ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-098, recommending that LOUIS J. RECCHIONE of WYCKOFF, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from practice since May 80, 2003, be disbarred for the knowing misappropriation of client funds, in violation of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985), RPC 1.15(a) (commingling of personal and trust *342funds) and RPC 8.4(c) (conduct involving dishonesty fraud, deceit, or misrepresentation);
And LOUIS J. RECCHIONE having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that LOUIS J. RECCHIONE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that LOUIS J. RECCHIONE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.